UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 19, 2012 RECOVERY ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 333-152571 74-3231613 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1515 Wynkoop Street, Suite 200 Denver, CO (Address of Principal Executive Offices) (Zip Code) (303) 951-7920 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. Recovery Energy, Inc. held its annual meeting of stockholders on June 19, 2012.The final results of the voting on the matters submitted to our stockholders at the meeting are as follows: 1.Election of Directors Roger A. Parker, W. Phillip Marcum, Timothy N. Poster and Bruce B. White were nominated for re-election and were included in our proxy statement.D. Kirk Edwards, who was appointed to our board following the mailing of proxy materials to the shareholders, was nominated by a shareholder present at the meeting, and all shareholders in attendance at the meeting voted in favor of his election. Name For Against Withheld Roger A. Parker 0 W. Phillip Marcum 0 Timothy N. Poster 0 Bruce B. White 0 D. Kirk Edwards 0 0 2.To approve, on an advisory basis, the compensation of our named executive officers: FOR AGAINST ABSTAIN 3.To approve, on an advisory basis, the frequency of the advisory stockholder vote on the compensation of our named executive officers: EVERY YEAR EVERY TWO YEARS EVERY THREE YEARS ABSTAIN In light of this vote, we will include a shareholder vote on the compensation of executives in our proxy statement for each of the next six annual meetings of shareholders. There were no broker non-votes. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RECOVERY ENERGY, INC. Date:June 20, 2012 By: /s/ A. Bradley Gabbard A. Bradley Gabbard Chief Financial Officer
